PER CURIAM:
Delwin Ray Jones appeals the district court’s order denying relief on his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Jones’ motion for appointment of counsel and affirm for the reasons stated by the district court. See United States v. Jones, No. 5:04-cr-00384-H-1 (E.D.N.C. filed Aug. 5, 2009; entered Aug. 6, 2009) (noting that Jones was not entitled to relief because he was sentenced to a mandatory minimum sentence). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.